DETAILED ACTION
This action is in response to the amendments and remarks filed 04/27/2022 in which claims 1 and 11 have been amended;, claims 4 and 21 have been canceled and claims 1-3, 5-20 and 22 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 04/27/2022  have been fully considered but they are not persuasive.
In response to applicant's argument that “Applicant respectfully disagrees that Lv and Meng provide the disclosures necessary to fill the gaps between the disclosures of Kiser and the elements of claim 1”; the Examiner disagrees.  In response to applicant's arguments against the references individually (i.e. to Meng alone), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that “the upflow and downflow directions specified in claim 1 are not disclosed by Meng”; the Examiner disagrees. Applicant’s “disagrees largely because FIGS. 1 and 2 are merely schematic representations of the Meng device, showing water passing through the device components. Meng provides no indication that the upward- and downward-facing arrows shown in the figures actually represent upflow and downflow, respectively, and even if the flow directions shown in the schematic were accurate”. However, while the Examiner agrees that Meng does not expressly disclose this flow direction and is not limited to the shown flow directions, the images never-the-less would make it obvious to one of skill in the art to make the flow through the devices be the same as shown in the figures, since it is picture this way and because there are only a finite numbers of flow direction which may be used in the devices. Therefore the argument is not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reducing agent injector system” in claim 1 is being interpreted to be as shown in Fig. 1, i.e. a reducing agent solution which is supplied to a fluid conduit of the system upstream of the reactor optionally including a pump (see Fig.1 and [0038]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8, 10-16, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jon R. Kiser, Bruce A. Manning, Reduction and immobilization of chromium(VI) by iron(II)-treated faujasite, Journal of Hazardous Materials, Volume 174, Issues 1–3, 2010, Pages 167-174, ISSN 0304-3894, https://doi.org/10.1016/j.jhazmat.2009.09.032.  (hereinafter “Kiser”) in view of Guocheng Lv, Zhaohui Li, Wei-Teh Jiang, Caren Ackley, Nancy Fenske, Nick Demarco, Removal of Cr(VI) from water using Fe(II)-modified natural zeolite, Chemical Engineering Research and Design, Volume 92, Issue 2, 2014, Pages 384-390 (hereinafter “Lv”) and US 6,942,807 (hereinafter “Meng”).
Regarding claim 1 Kiser discloses a system for removing chromium from an aqueous medium comprising: 
Fe(II)-treated faujasite (i.e. a reducing agent (Fe(II) and a reactor media comprising a zeolite); and 
a solids filtration unit (centrifuge and 0.2µm membranes); see Kiser Abstract, 2.2. Fe(II), Fe(III), Cr(III), and Cr(VI) batch reactions; 3.2. Cr(VI) uptake by Fe(II)-treated faujasite and 4. Implications for Cr(VI) remediation.
Wherein with regard to the aqueous medium feed being a “raw” aqueous medium, the term “raw” is not known to have a special definition in the art or given in the instant specification, and therefore it is given it broadest reasonable interpretation, which is seen to merely be that the water is “Raw” before it is treated, i.e. by the system, and thus does not define over the cited art. 
Kiser does not disclose the zeolite is clinoptilolite, or that the system is a continuous system with a reducing agent injection system, and a reactor media unit in fluid communication with a solids filtration unit having the flow direction claimed.
However, with regard to clinoptilolite, Kiser notes that “though faujasite is well-characterized and contains minimal impurities, this synthetic zeolite would not be cost effective on a field scale. Field application would more likely use natural zeolite available as an industrial-scale sorbent” (Kiser 4. Implications for Cr(VI) remediation) and further Lv discloses that Fe(II)-treated natural zeolite clinoptilolite is also known to be used for removal of chromium from water, using flow through a packed column tests, i.e. a continuous filtration process, (Title, Abstract, Introduction, 2.1 Materials, throughout).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Kiser by substituting for the Fe(II)-treated zeolite the Fe(II)-treated natural zeolite clinoptilolite, and using it in a continuous packed column based system as used by Lv because this involves the simple substitution of zeolites known for use in removing chromium from water to obtain the predictable results of successfully removing chromium from water. Where a packed column is thus seen to be a reactor media unit which houses the reactor media.
With further regard to a continuous system, Meng discloses a continuous system and method for removing heavy metals, including chromium (VI), which comprise an iron particle bed filter 2 fluidly connected upstream of a solids filtration unit/sand filter 3, wherein chemicals may be added upstream of the iron filter 2, as well as between the iron filter and the sand filter using an injection system which may include a chemical injection pump, on-line mixer, and/or injection port; Figs. 1-2; C4/L45-48; C5/L18-20, 58-67. Wherein the flow is shown to be in an upflow direction through the iron bed filter 2 and in the down flow direction for the sand filter; Figs. 1-2, and would therefore have been obvious to use those flow directions.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Kiser and Lv by using a first iron-containing particle bed filter in a upflow direction followed by a second sand based particle filter in a downflow direction, with a chemical injection system as disclosed by Meng because this involves the use of a known filtration system which provides a similar filtration process to achieve the results of a functional water filtration system for removing Chromium VI. Specifically, Kiser in view of Lv discloses using Fe treated zeolite in a packed column, followed by further particle filtration, but not the full details of such a system, and therefore it would have been obvious to look to other similar systems, i.e. a Fe-based particle bed (i.e. media unit) followed by a particle filter for removing chromium, such as Meng and thus substituting the zeolite/Fe for the iron particles, and injecting the reducing agent upstream of the packed column by proving an upstream chemical injection system. Wherein with specific regard to flow directions, the flow is shown to be in an upflow direction through the iron bed filter 2 and in the down flow direction for the sand filter; Meng Figs. 1-2, and therefore it would have been obvious to use those flow directions.
Regarding claim 2 Kiser in view of Lv and Meng discloses the system of claim 1, wherein the reducing agent is Fe(II) from FeCl2, FeCl3 (Kiser 2.2. Fe(II), Fe(III), Cr(III), and Cr(VI) batch reactions).
Regarding claim 5-6 Kiser in view of Lv and Meng discloses the system of claim 1, wherein the zeolite is Fe(II)-treated zeolite, a transition metal-loaded zeolite, wherein the transition metal is iron. 
Regarding claim 8 Kiser in view of Lv and Meng discloses the system of claim 1, and further discloses the treated zeolites should be tested in a column (Kiser 4. Implications for Cr(VI) remediation). Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to provide the reactor media/zeolite in a column.
Regarding claim 10 Kiser in view of Lv and Meng discloses the system of claim 1, but does not specifically discloses the aqueous medium is water from drinking water source. However Lv discloses that water treated for removal of chromium may be groundwater (Lv 1. Introduction), i.e. which is a well-known source of water for drinking.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Kiser by using water from a groundwater source as used by Lv because this involves the simple substitution of known chromium contaminated water sources to obtain the predictable results of successfully removing chromium from water.  While Lv is silent to using the groundwater for drinking, this is merely a recitation of the use of the water which is not given patentable weight in an apparatus claim; see MPEP 2114.
Regarding claim 11-13 and 16 Kiser discloses a method of removing chromium from an aqueous medium comprising: 
providing a raw aqueous medium comprising hexavalent chromium and contacting it with Fe(II)-treated faujasite (i.e. a reducing agent (Fe(II) and a reactor media comprising a zeolite) which serves to (1) inherently form a solution of the Fe reducing agent with the raw aqueous feed, which then inherently contacts the reactor media, and (2) reduces the hexavalent chromium to Cr(III), i.e. via oxidizing the Fe(II), where the Cr(III) is then adsorbed/captured by the faujasite, which is then further captured by the centrifugation, decanting, and filtration through a membrane (i.e. any of which may be considered the “solids filtration unit”; and releasing a treated aqueous medium having a reduced level of chromium (i.e. via removal of the Fe(II)-treated faujasite via centrifuge and 0.2µm membrane); see Kiser Abstract, 2.2. Fe(II), Fe(III), Cr(III), and Cr(VI) batch reactions; 3.2. Cr(VI) uptake by Fe(II)-treated faujasite and 4. Implications for Cr(VI) remediation.
Kiser does not disclose the zeolite is clinoptilolite, or that the system is a continuous system with a reducing agent injection system, and a reactor media unit in fluid communication with a solids filtration unit having the flow direction claimed
However, with regard to clinoptilolite, Kiser notes that “though faujasite is well-characterized and contains minimal impurities, this synthetic zeolite would not be cost effective on a field scale. Field application would more likely use natural zeolite available as an industrial-scale sorbent” (Kiser 4. Implications for Cr(VI) remediation) and further Lv discloses that Fe(II)-treated natural zeolite clinoptilolite is also known to be used for removal of chromium from water, using flow through a packed column tests, i.e. a continuous filtration process, (Title, Abstract, Introduction, 2.1 Materials, throughout).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kiser by substituting for the Fe(II)-treated zeolite the Fe(II)-treated natural zeolite clinoptilolite, and using it in a continuous packed column based process as used by Lv because this involves the simple substitution of zeolites known for use in removing chromium from water to obtain the predictable results of successfully removing chromium from water. Where a packed column is thus seen to be a reactor media unit which houses the reactor media.
With further regard to a continuous process, Meng discloses a continuous system and method for removing heavy metals, including chromium (VI), which comprise an iron particle bed filter 2 fluidly connected upstream of a solids filtration unit/sand filter 3, wherein chemicals may be added upstream of the iron filter 2, as well as between the iron filter and the sand filter using an injection system which may include a chemical injection pump, on-line mixer, and/or injection port; Figs. 1-2; C4/L45-48; C5/L18-20, 58-67. Wherein the flow is shown to be in an upflow direction through the iron bed filter 2 and in the down flow direction for the sand filter; Figs. 1-2, and would therefore have been obvious to use those flow directions.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Kiser and Lv by using a first iron-containing particle bed filter in a upflow direction followed by a second sand based particle filter in a downflow direction, with a chemical injection system as disclosed by Meng because this involves the use of a known filtration system which provides a similar filtration process to achieve the results of a functional water filtration system for removing Chromium VI. Specifically, Kiser in view of Lv discloses using Fe treated zeolite in a packed column, followed by further particle filtration, but not the full details of such a system, and therefore it would have been obvious to look to other similar systems, i.e. a Fe-based particle bed (i.e. media unit) followed by a particle filter for removing chromium, such as Meng and thus substituting the zeolite/Fe for the iron particles, and injecting the reducing agent upstream of the packed column by proving an upstream chemical injection system. Wherein with specific regard to flow directions, the flow is shown to be in an upflow direction through the iron bed filter 2 and in the down flow direction for the sand filter; Meng Figs. 1-2, and therefore it would have been obvious to use those flow directions.
Regarding claim 14 Kiser in view of Lv and Meng discloses the method of claim 11, wherein the reduced chromium and the oxidized reducing agent are both adsorbed to the zeolite support, which is insoluble and thus the reduced chromium and oxidized reducing agent are seen to be insoluble and co-precipitate (Kiser 2.2. Fe(II), Fe(III), Cr(III), and Cr(VI) batch reactions; 3.2. Cr(VI) uptake by Fe(II)-treated faujasite). 
Regarding claim 15 Kiser in view of Lv and Meng discloses the method of claim 14, wherein the reduced chromium and the oxidized reducing agent are adsorbed in the porous matrix of the zeolite and are thus seen to pass through the reactor media/zeolite, (Kiser 2.2. Fe(II), Fe(III), Cr(III), and Cr(VI) batch reactions; 3.2. Cr(VI) uptake by Fe(II)-treated faujasite).
Regarding claim 19 Kiser in view of Lv and Meng discloses the method of claim 11, comprising releasing and collecting the captured reduced chromium and oxidized reducing agent (Kiser 2.2. Fe(II), Fe(III), Cr(III), and Cr(VI) batch reactions; 3.2. Cr(VI) uptake by Fe(II)-treated faujasite). 
Regarding claim 20 and 22 Kiser in view of Lv and Meng discloses the method of claim 19, but does not disclose backwashing, Meng discloses backwashing the sand filter to recover/release iron particles from the upstream filter (C4/L27-29, C5/L6-15), and therefore at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to backwash the sand filter in the combined invention to clean it of particles. Where (to claim 22) the usual filter outlet may/will function as aa backflow inlet and the usual filter inlet can/will function as a backflow outlet in fluid communication with the solids filtration unit.
The limitation “wherein the solids filtration unit is periodically backwashed by connecting a fresh water source to the backflow inlet and opening the outlet such that fresh water flows in an upflow direction from the backflow outlet through the solids filtration unit and out of the backflow outlet to release and collect the captured reduced chromium and oxidized reducing agent” is a functional limitation. This functional limitation does not further define over the prior art because the structure disclosed by Kiser in view of Lv and Meng would be capable of being used this way; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kiser in view of Lv and Meng and further in view of Hexavalent Chromium Removal by Reduction with Ferrous Sulfate, Coagulation, and Filtration: A Pilot-Scale Study; Gang Qin, Michael J. McGuire, Nicole K. Blute, Chad Seidel, and Leighton Fong, Environmental Science & Technology 2005 39 (16), 6321-6327, DOI: 10.1021/es050486p (hereinafter “Qin”).
Regarding claim 3 Kiser in view of Lv and Meng discloses the system of claim 1, wherein the reducing agent is the iron salt ferrous chloride (Kiser 2.2. Fe(II), Fe(III), Cr(III), and Cr(VI) batch reactions) but does not disclose it is ferrous sulfate. However Qin discloses it is known to use ferrous sulfate to reduce and remove hexavalent chromium (Title, Abstract, Fig. 1, and Section: RCF Pilot System)
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Kiser in view of Lv and Meng by using for the reducing agent ferrous sulfate as used by Qin because this involves the simple substitution of known ferrous hexavalent chromium reducing agents to obtain the predictable results of successfully removing chromium from water.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kiser in view of Lv and Meng in view of US7025887 (hereinafter “Kirts”).
Regarding claims 7 and 9 Kiser in view of Lv and Meng discloses the system of claim 1, wherein the solids filtration unit is a sand filter, which is a vertical column (Fig. 2), but does not specifically discloses it includes graded sand. However Kirts discloses a system for removing toxic metals from storm water runoff to provide clean water which includes removing chromium and uses a vertical column of graded sand for filtration and removing toxic metals (Figs. 4, 10-11; claim 9, C5/L54-61; C6/L24-28).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Kiser in view of Lv and Meng by using a column of graded sand for the sand filter further filtering the contaminated water as in Kirts because this will help further purify the contaminated water.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kiser in view of Lv and Meng in view of US 5,622,630 (hereinafter “Romano”).
Regarding claim 17-18 Kiser in view of Lv and Meng discloses the method of claim 11, wherein the reduced level of chromium is not specifically disclosed and thus it is not disclosed that it is (claim 17) 100 ppb or less of total chromium or (claim 18) 10 ppb or less of hexavalent chromium. However Romano discloses a similar method of removing chromium using zeolites wherein the total chromium content is reduced to less than 0.05 mg/l (50 ppb) (Table 5 and Table 6). Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Kiser in view of Lv and Meng by reducing the level of total chromium to less than 50 ppb as disclosed by Romano because this involves reducing the level of total chromium to one known to be achievable by zeolites and useful for producing a treated water stream reduced in chromium. While Romano is silent to specially the portion that is hexavalent chromium as Kiser is directed to removing specifically hexavalent chromium (1. Introduction) it would have been obvious to remove as much as possible, including substantially all of the hexavalent chromium, including to 10 ppb or less, in order to achieve a water free of the toxic contaminant hexavalent chromium.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773